DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments regarding the 35 USC § 103 rejections have been fully considered but are not persuasive. After further review of the Kumar reference, the examiner believes that the Kumar reference teaches priority adjustment based on environmental traversal. ([0034], The trimming weights may be reevaluated as new events are detected (e.g., images are captured); [0138], multiple player characters 1202-1210 may be engaged in a game fight with a dragon 1212 non-player enemy; [0139], One or more processors (e.g., processor 110, multiple processor, and/or a GPU) may render the battle scene and update the image of character 1202-1210 and dragon 1212 movement as user inputs are received and the battle progresses. The specific screenshot displayed to any one of the player characters 1202-1210 at a given point in time depends upon his/her vantage point with respect to the dragon 1212 and environmental surroundings…the computer game software application may determine that portions of the surrounding environment lying far away from the dragon are likely to be discarded. That is, the dragon 1212 may be the focus region of the warrior player character 1202 view, and regions lying further from the dragon 1212 focus region are increasing likely to be discarded as distance from the dragon 1212 increases. However, because warrior player character 1202 is highly mobile within close proximity to the dragon 1212, the trim weight (i.e., likelihood of cancellation) of regions within the focus region, even those near the exterior, may be low).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ravid et al.  (United States Patent Application Publication 2018/0239615) in view of Kumar et al. (United States Patent Application Publication 2017/0289445).	

 As per claim 1, Ravid teaches the invention substantially as claimed including a computer-implemented method to prioritize processing task requests in an environment comprising a plurality of items available for selection by one or more persons, the environment comprising a plurality of sensors distributed throughout the environment, the method comprising: 
	identifying, using the plurality of sensors ([0183], To provide for interaction with a user, embodiments can be implemented on a computer having a display device, e.g., a LCD (liquid crystal display) monitor, for displaying information to the user and a keyboard and a , at least one person of the one or more persons in the environment ([0103], records are continuously and/or intermittently being received by system 600. As the records are received, system 600 dynamically segments them, e.g., by using continuous flow to process the records on-the-fly, with part of the processing including segmentation. Because the records are being dynamically segmented, system 600 can detect when a user or client device enters a particular geographic location; and [0104], collection unit 610 or another component of a CDA system generates target groups (TG) and control groups (CG), e.g., against which dynamic logic is executed. Generally, a control group includes a set of users (e.g., subscribers) who match specified criteria of dynamic logic and therefore are candidates for inclusion in an particular grouping (e.g., for inclusion in a campaign), but have been explicitly left out of the grouping so their behavior can be compared to other users who actually are in the grouping… collection unit determines the target and control groups on the fly dynamically and in real-time as data records are received. That is, rather than computing control and target groups from static data sets, collection unit 610 determines the target and control groups from dynamically changing data sets, e.g., that are intermittently updating and changing as new records are received);
	in response to detecting one or more predefined actions performed by the one or more persons ([0103], records are continuously and/or intermittently being received by system 600. As the records are received, system 600 dynamically segments them, e.g., by using detect when a user or client device enters a particular geographic location, adding one or more processing task requests to a task request queue ([0117], Based on execution of one or more of applications 720, 722, 724, 726, detect module 716 detects one or more predefined data records. For each detected data record, detect module 716 publishes an action trigger (e.g., instructions to perform or cause performance of one or more actions) to queue 728, which in turn transmits the action trigger to act module 730. Based on contents of the action triggers, act module 730 causes execution of one or more actions (e.g., such as sending of emails, text messages, SMS messages, and so forth). In some examples and based on contents of the action trigger, act module 730 generates a message or contents and customizes that message/content for a user to whom the message/content is directed. Act module 730 transmits (as shown by arrow 766) that customized message to one or more of external systems 710, which then transmit the message/contents or cause further actions to be performed based on the customized message), where each of the one or more task requests comprises a priority level ([0077], each message has an urgency and a priority. The various types of urgency include normal, urgent or unlimited. In this example, if there are too many messages to send at one time, the system will prioritize the messages, such that urgent messages are transmitted prior to normal messages. In this example, the decision rules specify a message send time. If the time is in the future, the system will wait before sending the message to allow a chance for a higher priority message to be send instead; and [0093], there are multiple queues between the collection applications and the detection applications. For example, there may be a priority queue for certain types of events, e.g., events that should not be delayed in being processed. Other events may be delayed in processing); and 
using one or more computer processors communicatively coupled with the plurality of sensors: 
		beginning execution of the task request queue according to the priority level of the one or more task requests ([0117], For each detected data record, detect module 716 publishes an action trigger (e.g., instructions to perform or cause performance of one or more actions) to queue 728, which in turn transmits the action trigger to act module 730. Based on contents of the action triggers, act module 730 causes execution of one or more actions (e.g., such as sending of emails, text messages, SMS messages, and so forth)).
 
	Ravid fails to specifically teach in response to detecting one or more subsequent predefined actions performed by the one or more persons during the traversal of the environment, adjusting the priority level of one or more not yet completed task requests of the task request queue, wherein the adjustment of the priority level of the one or more not yet completed task requests is based on the detected one or more subsequent predefined actions; and continuing execution of the task request queue according to the adjusted priority level of the one or more task requests.

	However, Kumar teaches, in response to detecting one or more subsequent predefined actions performed by the one or more persons during the traversal of the environment ([0034], The trimming weights may be reevaluated as new events are detected (e.g., images are captured); [0138], multiple player characters 1202-1210 may be engaged in a game fight with a dragon 1212 non-player enemy; [0139], One or more processors (e.g., processor 110, multiple processor, and/or a GPU) may render the battle scene and update the image of character 1202-adjusting the priority level of one or more not yet completed task requests of the task request queue wherein the adjustment of the priority level of the one or more not yet completed task requests is based on the detected one or more subsequent predefined actions ([0034], The trimming weights may be reevaluated as new events are detected (e.g., images are captured), and the execution work list may be reordered to account for changes in execution priority of various work regions; and [0144], To reduce unnecessary queuing and pre-processing of work items, the computer game software application may monitor the dragon's 1212 HP and a damage-per-second (DPS) rate of the value of attacks on the dragon 1212 produced by the player characters 1202-1210 per second on average. The computing device may then calculate a moving target of "battle time remaining" (e.g., time until the dragon is incapacitated). The computer game software application may compare this predicted time frame to the AI work queue and may determine that functions lying closer to the expiration of the time frame or outside the time frame are less likely to occur. The likelihood that functions (e.g., and 
	continuing execution of the task request queue according to the adjusted priority level of the one or more task requests ([0034], those work regions deemed least likely to be cancelled or discarded may be continuously moved to the front of the execution work list to be processed as soon as processing resources are available; and [0144], The likelihood that functions (e.g., dragon attacks) will be discarded may change as time goes on and the HP or DPS rates change. The computing device may use this information to organize work items within processor work lists).
	
	Ravid and Kumar are analogous because they are both related to processing image sensor data related to environment traversal. Ravid teaches processing tasks based on detected user activity from various sensors ([0103], records are continuously and/or intermittently being received by system 600. As the records are received, system 600 dynamically segments them, e.g., by using continuous flow to process the records on-the-fly, with part of the processing including segmentation. Because the records are being dynamically segmented, system 600 can detect when a user or client device enters a particular geographic location…and send the client device a targeted message at that time, while the user is still in mall. In an example, the dynamic segmentation rules can be specified through configuration of a parameterized application, e.g., one of the parameterized detection applications; [0117], Based on execution of one or more of applications 720, 722, 724, 726, detect module 716 detects one or more predefined data records. For each detected data record, detect module 716 publishes an action trigger (e.g., instructions to perform or cause performance of one or more actions) to queue 728, which in turn transmits the action trigger to act module 730. Based on contents of the action triggers, act module 730 causes execution of one or more actions; and [0183], feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, or tactile input). Kumar teaches prioritized image processing captured from camera sensors related to game players (Abstract, Various embodiments may include methods executed by processors of computing devices for geometry based work execution prioritization. The processor may receive events, such as images). It would have been obvious to one having ordinary skill in the art at the time of the applicant's invention that based on the combination, the teachings of Ravid would be modified with Kumar’s mechanism for adding tasks to a priority queue in order to process camera sensor data related to environment traversal. Therefore, it would have been obvious to combine the teachings of Ravid and Kumar. 

As per claim 2, Ravid teaches further comprising: 
	in response to detecting the one or more subsequent predefined actions, adding one or more additional processing task requests to the task request queue ([0117], For each detected data record, detect module 716 publishes an action trigger (e.g., instructions to perform or cause performance of one or more actions) to queue 728, which in turn transmits the action trigger to act module 730. Based on contents of the action triggers, act module 730 causes execution of one or more actions (e.g., such as sending of emails, text messages, SMS messages, and so forth)), wherein each of the one or more additional task requests comprises a priority level ([0077], each message has an urgency and a priority. The various types of urgency include normal, urgent or unlimited. In this example, if there are too many messages to send at one time, the system will prioritize the messages, such that urgent messages are transmitted prior to normal messages. In this example, the decision rules specify a message send time. If the time is in the future, the system will wait before sending the message to allow a chance for a higher priority message to be send instead; and [0093], there are multiple queues between the collection applications and the detection applications. For example, there may be a priority queue for certain types of events, e.g., events that should not be delayed in being processed. Other events may be delayed in processing).
	
	Ravid fails to specifically teach, continuing execution of the task request queue according to the adjusted priority level of the one or more task requests and the priority level of the one or more additional task requests.
	However, Kumar teaches, continuing execution of the task request queue according to the adjusted priority level of the one or more task requests and the priority level of the one or more additional task requests ([0034], The trimming weights may be reevaluated as new events are detected (e.g., images are captured), and the execution work list may be reordered to account for changes in execution priority of various work regions).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 3, Kumar teaches, wherein the one or more processing task requests comprise one or more of: 
	a facial recognition request; 
	a customer identification request; 
	a gesture recognition request ([0051], the computing device may detect a key event…the key event may be a request received by the communications subsystem (e.g., 130) of the computing device or generated by the processor during runtime of a software application such as a virtual reality simulation, video game, or image processing application); 
	a predicted customer action request ([0051], the computing device may detect a key event…the key event may be a request received by the communications subsystem (e.g., 130) of the computing device or generated by the processor during runtime of a software application such as a virtual reality simulation, video game, or image processing application); 
	an age verification request; 
	a customer loyalty lookup request; 
	a current promotion request; and 
	a future promotion request.

As per claim 4, Ravid teaches, wherein the one or more predefined actions comprise one or more of: 
	a person entering a predefined activity zone within the environment ([0103], processing including segmentation. Because the records are being dynamically segmented, system 600 can detect when a user or client device enters a particular geographic location, e.g., a mall, and send the client device a targeted message at that time, while the user is still in mall. In an example, the dynamic segmentation rules can be specified through configuration of a parameterized application, e.g., one of the parameterized detection applications), 
	the person leaving the predefined activity zone, 
	the person selecting one of the plurality of items, 
	the person performing a predefined gesture, and 
	the person traveling in a specific direction within the environment.

As per claim 6, Ravid teaches, further comprising: 
	generating one or more sensor task requests at processing circuitry of one or more sensors of the plurality of sensors ([0103], detect when a user or client device enters a particular geographic location, e.g., a mall, and send the client device a targeted message at that time, while the user is still in mall); 
	preprocessing the one or more sensor task requests ([0117], For each detected data record, detect module 716 publishes an action trigger (e.g., instructions to perform or cause performance of one or more actions) to queue 728, which in turn transmits the action trigger to act module 730); and 
	communicating the one or more preprocessed sensor task requests to the task request queue using a network ([0117], Based on contents of the action triggers, act module 730 causes execution of one or more actions (e.g., such as sending of emails, text messages, SMS messages, and so forth). In some examples and based on contents of the action trigger, act module 730 generates a message or contents and customizes that message/content for a user to whom the message/content is directed. Act module 730 transmits (as shown by arrow 766) that customized message to one or more of external systems 710, which then transmit the message/contents or cause further actions to be performed based on the customized message).

As per claim 7, Ravid teaches, wherein the one or more task requests are communicated to a cloud based computing model related to the environment ([0117], Act module 730 transmits (as shown by arrow 766) that customized message to one or more of external systems 710, which then transmit the message/contents or cause further actions to be performed based on the customized message; and [0180], the software forms procedures in one or more computer programs that execute on one or more programmed or programmable computer systems (which can be of various architectures such as distributed, client/server, or grid) each including at least one processor, at least one data storage system (including volatile and non-volatile memory and/or storage elements), at least one input device or port, and at least one output device or port), wherein the cloud based computing module is configured to execute the task requests ([0117], Act module 730 transmits (as shown by arrow 766) that customized message to one or more of external systems 710, which then transmit the message/contents or cause further actions to be performed based on the customized message).

As per claim 8, this is the “system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 9, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 10, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 11, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 15, this is the “computer program product claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 16, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 17, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 18, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 20, this claim is similar to claim 6 and is rejected for the same reason
	
	Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ravid-Kumar as applied to claims 1, 8, and 15 and in further view of Lowry et al. (United States Patent Application Publication 2018/0293533).	
As per claim 5, Although Ravid teaches obtaining subsequent actions ([0070], based on a particular user's state in an application--as specified by state transitions 530 for that user-detect module 480 identifies which component of an application have already been executed and which component of the application to execute next, in accordance with the user's application state). Ravid-Kumar fails to specifically teach, further comprising:  generating one or more additional processing task requests in the task queue in response to completing execution of one or more processing task requests of the task queue.

	However, Lowry teaches, further comprising: generating one or more additional processing task requests in the task queue in response to completing execution of one or more processing task requests of the task queue ([0203], The MIAC system determines the next action to be performed and place this in a queue).

	Ravid-Kumar and Lowry are analogous because they are both related to processing sensor data. Ravid and Kumar teaches processing prioritized sensor transactions. Lowry teaches a method of processing sensor data including adding additional tasks to a task queue based on captured sensor data.  ([0095], A sensor may trigger an event and deploy information into a task signaling the start of a new workflow. The sensor event triggers a new task, detects incoming data, cross references and attributes actionable data, fills a form or forms relating the data to a destination system or systems in understandable formats and API's the data to the destination/s. The sensor event may open a task and on success, record the detail of the transaction and close the task with or without notification to assigned personnel.  The sensor event may open a task and, on failure, alert personnel assigned to the task at either the data origin, destination or both. A sensor event may open single or multiple tasks across a number of pre-defined destinations to perform subsequent tasks simultaneously). It would have been obvious to one having ordinary skill in the art at the time of the applicant's invention that based on the combination, the combination of Ravid-Kumar would be modified with the mechanism for adding tasks to a priority queue as taught by Lowry in order to process camera sensor data. Therefore, it would have been obvious to combine the teachings of Ravid-Kumar and Lowry. 

As per claim 12, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 5 and is rejected for the same reasons.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      
MELISSA A. HEADLY
Examiner
Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199